Smith,
dissenting: I dissent from so much of the opinion of the Board as disallows any deduction from gross income for the exhaustion of Patent No. 945,570. The evidence establishes to my satisfaction that the patent had a cash value on March 1, 1918, of $400,000. It had a life of 13 years, 10 months, and 4 days from that date. The patent was the principal asset of value acquired from the New Jersey corporation. The patent had as great value in 1918 as on March 1, 1913, less the exhaustion sustained. Exhaustion was sustained at the rate of $28,915.68 per annum, which amount, in my opinion, is a reasonable allowance for exhaustion for 1921.
Trammell agrees with this dissent.